DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 7, 2022, has been entered.

Status of Claims
This action is in reply to the Request for Continued Examination (“the RCE”) filed on March 7, 2022.  Claims 1-7, 9-13, 19, and 21 are Currently amended; claims 8, 14, 18, and 20 are Previously presented; claim 22 is New; and claims 15-17 are Canceled. Claim 1-14 and 18-22  currently pending and have been examined.
Response to Amendments
Applicant’s amendments to claims 1-7, 9-13, 19, and 21 have been noted by the Examiner. These amendments are not sufficient to overcome the rejections set forth under 35 USC 103. New claim 22 is also rejected as set forth below. Further, the amendments have raised new rejections under 35 U.S.C. 112(a) and 112(b). See below. 

Claim Rejections - 35 USC § 112
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein a functional relationship between the numbers and the polyhedral game pieces is defined by a probability of rolling a particular number combination based on the 12 sides of each of the polyhedral game pieces.” Similarly, claims 19, and 21 recite, “wherein a functional relationship exists between the polyhedral game pieces and the numbers on the plurality of sides defining a probability of a particular number result when rolled.” The specification supports the limitations “wherein a relationship between the numbers and the polyhedral game pieces is defined by a probability of rolling a particular number combination based on the 12 sides of each of the polyhedral game pieces” and “wherein a relationship exists between the polyhedral game pieces and the numbers on the plurality of sides defining a probability of a particular number result when rolled” because this is an inherent property of polyhedral game pieces. However, this relationship is NOT FUNCTIONAL. The specification does not sufficiently describe how the relationship is functional. In order to be in a functional relationship with the game pieces, the printed matter must change the ir function (e.g., the pips that indicate the number on the face are modified to provide weighting to increase the probability of rolling a certain face, so the weighting is dependent on the number represented by the pips; the numbers are printed in glow-in-the-dark ink, etc.). 
Claims 2-14, 18, 20, and 22 are also rejected for their incorporation of the above through their dependencies of claims 1 and 19.
Claim 22 recites, “wherein a size of the plurality of sides of the polyhedral game pieces or polyhedral weighting is varied to avoid or reduce the occurrences of level two fact families when rolled.” This limitation is not supported by the Original Disclosure because weighting alone does not totally eliminate the possibility of rolling a certain face. For examination purposes, Examiner assumes the phrase is amended to read “to 

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a functional relationship between the numbers and the polyhedral game pieces is defined by a probability of rolling a particular number combination based on the 12 sides of each of the polyhedral game pieces.” Similarly, claims 19, and 21 recite, “wherein a functional relationship exists between the polyhedral game pieces and the numbers on the plurality of sides defining a probability of a particular number result when rolled.” However, this relationship is NOT FUNCTIONAL. The claims are rendered indefinite because Examiner cannot ascertain what Applicant regards as his invention. In order to be in a functional relationship with the dice, the printed matter must change the function of the game pieces, and here, it does not.
Claims 2-14, 18, 20, and 22 are also rejected for their incorporation of the above through their dependencies of claims 1 and 19.
Claim 4 recites “wherein the polyhedral game pieces are configured to reduce occurrences of the level two fact families by limiting a number of sides including numbers 3 and 9 such that the relationship between the numbers and the polyhedral game pieces resides in a probability of rolling a particular number being 0% for numbers 3 and 9.” In order for the probability of rolling a 3 or a 9 to be zero, there must not be ANY sides with a 3 or a 9 on them. For examination purposes, Examiner assumes the limitation reads, “wherein the polyhedral game pieces are configured to reduce occurrences of the level two fact families by excluding numbers 3 and 9 such that the relationship between the numbers and the polyhedral game pieces resides in a probability of rolling a particular number being 0% for numbers 3 and 9.”
Claim 9 recites, “the . . . relationship between the numbers and the polyhedral game pieces provides a 16.67% chance of rolling one of the numbers 3, 4, 5, 6, 7, and 8 on each of the two dice.” However, Examiner notes that the probability of rolling one of the numbers 3, 4, 5, 6, 7, and 8 on each of the two dice is actually 100%, that is, a person will always roll one of the listed numbers on the first die and one of the listed numbers on the second die. Examiner suggests that what Applicant meant was that the probability of rolling doubles (i.e., rolling the same number on each of the two dice) is 16.67%, and this construction is adopted for examination purposes.
Claims 10-12 are rejected for the same reason and similar constructions are adopted for examination purposes.
Claim 10 recites, “wherein the two 12-sided dice are each provided with numbers 4, 5, 6, 7, 8 and 9 each occurring on two of the plurality of sides, respectively.” However, claim 10 depends from claim 9 which requires numbers 3, 4, 5, 6, 7, and 8. This is not possible, so Examiner assumes that claim 10 depends from claim 1.
Claim 22 recites, “wherein a size of the plurality of sides of the polyhedral game pieces or polyhedral weighting is varied to avoid or reduce the occurrences of level two fact families when rolled.” Examiner cannot ascertain what Applicant regards as his invention. For example, increasing or decreasing the area of all of the faces of a given polyhedral game piece by the same amount (i.e., varying a size of the plurality of sides) does not affect the probability of rolling a certain face. Further, even if Applicant intends this limitation to mean that at least two of the faces of every game piece have different areas than each other, it is possible for faces of a given die to have different areas (i.e., be of different sizes) and still be “fair,” that is, there is an equal chance of rolling a given number. Loki teaches that the simplest example is a four-sided polyhedron made from a pair of equilateral triangles and a pair of non-equilateral isosceles triangles. This does not make a fair four-sided die since the faces are not equal, and they will not come up with equal frequency. But, each of the two equilateral triangles are rolled with equal frequency, and each non-equilateral triangle comes up with equal frequency. Grouping the sides into two sets with one equilateral and one non-equilateral triangle per set (i.e., the same number appears on one equilateral triangle and one non-equilateral triangle), each of those “polysides” comes up with equal frequency which yields a fair two-sided die1.
Examiner notes that this problematic limitation is optional, so the Examiner need not make any assumptions in order to apply a prior-art rejection.

Claim Rejections - 35 USC § 103
Claims 1-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0342319, Wirthlin et al. (“Wirthlin”) in view of U.S. Patent No. 4,465,279, Larson (“Larson”) and U.S. Patent No. 5,707,239, Butler (“Butler”).
Regarding claim 1 (Currently amended), Wirthlin teaches a set of polyhedral game pieces (e.g., two twelve-sided dice 40, two six-sided dice 42, FIG. 3) suited for reinforcing certain mathematical operations (the dice are suited for, i.e., capable of, reinforcing certain mathematical operations: the dice are rolled and the numbers either added, subtracted, or multiplied depending on game mode, ¶17), the polyhedral game pieces each comprising a plurality of sides (e.g., twelve sides for die 40 and six sides for die 42, FIG. 3, ¶17), each of which contains a number (FIG. 3), the set of polyhedral game pieces comprising two 12-sided dice (e.g., two 12-sided dice 40, FIG. 3), the polyhedral game pieces when rolled identifying numbers for a mathematical operation (¶17), wherein a relationship between the numbers and the polyhedral game pieces is defined by a probability of rolling a particular number combination based on the 12 sides of each of the polyhedral game pieces (this is an inherent property of the dice).
Examiner highlights that the limitation “wherein a relationship between the numbers and the polyhedral game pieces is defined by a probability of rolling a particular number combination based on the 12 sides of each of the polyhedral game pieces” is an inherent property of dice, and this relationship is NOT FUNCTIONAL. It must be emphasized that NO art whatsoever can teach that this relationship is functional UNLESS the printed matter itself is what affects the probability by having certain faces more likely to be rolled (e.g., the pips that indicate the number are what weights the dice).
Wirthlin may not explicitly teach the set of polyhedral game pieces comprising two 12-sided dice each with six numbers each occurring on two of the plurality of sides, respectively. However, this limitation is directed to printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (numbers) and the product (game pieces) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. The numbers on the game pieces do not change the function of the game pieces; they are tantamount to instructions for using the game pieces, i.e., they instruct the user which numbers to use in the mathematical calculation. 
Even if this limitation were given patentable weight, Larson teaches a 12-sided die with opposite faces having identical numbers of indicia (regular dodecahedron, i.e., 12-sided, die with opposite faces having identical numbers of indicia, Title; provides better balanced die, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify Wirthlin by Larson and use a die with opposite faces having the same indicia (e.g., a 12-sided die with each of numbers 1-6 appearing twice, on opposite faces) instead of different indicia on each face (a six-sided die with each of numbers 1-6 appearing on a face) in order to yield the predictable results of better balancing the roll distribution.
Wirthlin may not explicitly teach wherein the polyhedral game pieces are configured to eliminate occurrences of level one fact families when rolled. However, this limitation is directed to nonfunctional descriptive material because under the broadest reasonable interpretation, the way that the occurrences of level one fact families are eliminated is by omitting certain numbers from the faces of the game pieces, i.e., selecting dice that differ only by the printed matter on its faces. Therefore, this limitation has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (numbers) and the product (game pieces) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. The numbers on the game pieces do not change the function of the game pieces; they are tantamount to instructions for using the game pieces. EVEN IF the claim were amended to recite that the dice are weighted or the faces modified to increase the probability of certain faces being rolled, the only way to eliminate the possibility of level-one fact families is to omit certain numbers, which is merely a change in the printed matter.
Furthermore, like Wirthlin, Butler teaches a game wherein dice are rolled and then a mathematical operation (addition, subtraction, multiplication, col. 3, l. 62) is performed using the numbers shown, and Butler teaches using dice with “non-standard” numbers (e.g., a standard six-sided die, like that taught by Wirthlin, has its faces numbered one through six). Butler teaches that first die 24 has numbers two through seven thereon, and second die 26 has numbers four through nine thereon (col. 3, ll. 57-59) to generate numbers that are used in a math game designed to encourage practicing addition, subtraction, or multiplication
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (col. 3, ll. 57-63). For example, in Butler, fact families involving the numbers 1 and 10 (identified by Applicant as being elements of so-called “level one fact families,” claim 3) are not included. Therefore, even if this limitation were given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wirthlin by Butler and select any numbers for the various faces of the game pieces in order to yield the predictable results of encouraging practicing addition, subtraction, or multiplication operations with the selected numbers (i.e., guaranteeing that only the numbers selected for the faces can be rolled and therefore involved in the calculations). Furthermore, the games of Wirthlin can be played with any such modified dice, as the sums (i.e., results of addition operations), products (results of multiplication operations), and differences (i.e., results of subtraction operations) are what determine what happens in the game (e.g., by comparing one player’s result with another player’s result or comparing a player’s result to a set cutoff number) not the specific numbers rolled (e.g., ¶19, ¶20, ¶¶26-28, ¶¶30-36). Further still, Wirthlin contemplates setting different cutoff values for various gameplay actions (e.g., ¶30, ¶33, ¶36). 
Regarding claims 2-7 (Currently amended), Wirthlin may not explicitly teach wherein the polyhedral game pieces are further configured to reduce or eliminate occurrences of level two fact families when rolled in various combinations, wherein the relationship between the numbers and the polyhedral game pieces is further defined by utilizing selected ones of the polyhedral game pieces such that the polyhedral game pieces can be configured during play to emphasize a level two fact family number with a probability of occurrence being identical to any other individual game piece face number, to reduce a probability of occurrence of one or more specific numbers, or eliminate a probability of occurrence of the one or more specific numbers, depending on a skill level of a user; wherein the polyhedral game pieces are configured to eliminate occurrences of the level one fact families when rolled by excluding numbers 1, 2 and 10 such that the relationship between the numbers and the polyhedral game pieces resides in a probability of rolling a particular number being 0% for numbers 1, 2 and 10; wherein the polyhedral game pieces are configured to reduce occurrences of the level two fact families by [excluding] numbers 3 and 9 such that the relationship between the numbers and the polyhedral game pieces resides in a probability of rolling a particular number being 0% for numbers 3 and 9; AND/OR wherein the polyhedral game pieces are configured to eliminate occurrences of the level one fact families when rolled by excluding numbers 1, 2, 5 and 10 such that the relationship between the numbers and the polyhedral game pieces resides in a probability of rolling a particular number being 0% for numbers 1, 2, 5, and 10. However, Examiner again highlights that these relationships are NOT FUNCTIONAL. These limitations are directed to nonfunctional descriptive material, i.e., printed matter, and have not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (numbers) and the product (game pieces) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. The numbers on the game pieces do not change the function of the game pieces; they are tantamount to instructions for using the game pieces. 
Furthermore, Butler teaches using dice with “non-standard” numbers (first die 24 has numbers two through seven thereon, and second die 26 has numbers four through nine thereon, col. 3, ll. 57-59) to generate numbers that are used in a math game designed to encourage practicing addition, subtraction, or multiplication
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (col. 3, ll. 57-63). So, for example, fact families involving the numbers 1 and 10 (identified by Applicant as being elements of so-called “level one fact families,” claim 3) are excluded, and fact families involving the numbers 3 and 9 (identified by Applicant as being elements of so-called “level two fact families,” claim 4) are reduced/deemphasized (there is only one instance each of the numbers 3 and 9 compared to two instances of the numbers 4, 5, 6, and 7). In other words, distributing indicia over the faces of each die in accordance with a desired probability or arbitrarily adopted as being proper for a game according to its rules has long been known, and increasing the probability that certain numbers will be rolled by including more than one face with that indicium has long been known. Therefore, even if this limitation were given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date to select any numbers for the various faces of the game pieces in order to yield the predictable results of encouraging practicing addition, subtraction, or multiplication operations with the selected numbers, and the games of Wirthlin can be played using these modified dice. See also the prior art rejection of claim 1.
Regarding Claim 8 (Previously presented), Wirthlin may not explicitly teach wherein the set of the polyhedral game pieces is customizable based on desired specific areas of emphasis. However, Wirthlin does teach a pair of twelve-sided dice (two twelve-sided dice 40, FIG. 3) and that more than two dice can be used (¶17). Butler teaches using dice with “non-standard” numbers (first die 24 has numbers two through seven thereon, and second die 26 has numbers four through nine thereon, col. 3, ll. 57-59) to generate numbers that are used in a math game designed to encourage practicing addition, subtraction, or multiplication
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (col. 3, ll. 57-63). So, for example, fact families involving the numbers 1 and 10 (identified by Applicant as being elements of so-called “level one fact families,” claim 3) are not included. It would have been obvious to one of ordinary skill in the art before the effective filing date to select a subset of dice from a plurality of differently configured (i.e., having different indicia thereon) dice in order to yield the predictable results of encouraging practicing addition, subtraction, or multiplication operations with the selected sets of numbers, and the games of Wirthlin can be played using these modified dice. See also the prior art rejection of claim 1.
Regarding claims 9-12 and 18 (Currently amended), Wirthlin teaches two 12-sided dice with numbers thereon (FIG. 3, ¶17), and Larson teaches a twelve-sided die with identical indicia on opposite faces (Title), but they may not explicitly teach the two 12- sided dice each with numbers 3, 4, 5, 6, 7 and 8 each occurring on two of the plurality of sides, respectively, such that the relationship between the numbers and the polyhedral game pieces provides a 16.67% chance of rolling [doubles] OR wherein the two 12-sided dice are each provided with numbers 4, 5, 6, 7, 8 and 9 each occurring on two of the plurality of sides, respectively, such that the relationship between the numbers and the polyhedral game pieces provides a 16.67% chance of rolling [doubles] OR each with numbers 3, 4, 6, 7, 8, and 9 each occurring on two of the plurality of sides, respectively, such that the relationship between the numbers and the polyhedral game pieces provides a 16.67% chance of rolling [doubles] OR wherein one of the 12-sided dice includes numbers 3, 4, 5, 6, 7 and 8 each occurring on two of the plurality of sides, respectively, and the other of the 12-sided dice includes numbers 4, 5, 6, 7, 8 and 9 each occurring on two of the plurality of sides, respectively. However, Examiner again highlights that these relationships are NOT FUNCTIONAL. these limitations are directed to nonfunctional descriptive material, i.e., printed matter, and have not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (numbers) and the product (game pieces) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. The particular numbers on the game pieces do not change the function of the game pieces; they are tantamount to instructions for using the game pieces. 
Furthermore, Butler teaches using dice with “non-standard” numbers (first die 24 has numbers two through seven thereon, and second die 26 has numbers four through nine thereon, col. 3, ll. 57-59) to generate numbers that are used in a math game designed to encourage practicing addition, subtraction, or multiplication
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (col. 3, ll. 57-63). Therefore, even if this limitation were given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date to select any numbers for the various faces of the game pieces in order to yield the predictable results of encouraging practicing addition, subtraction, or multiplication operations with the selected numbers, and the games of Wirthlin can be played using these modified dice. The probability of rolling doubles using two fair 12-sided dice each with six different numbers on each of two faces is one in six, or 16.67%. This is an inherent property of the dice. See also the prior art rejection of claim 1.
Regarding claim 13 (Currently amended), Wirthlin teaches a set of polyhedral game pieces suited for reinforcing certain mathematical operations, the polyhedral game pieces each comprising a plurality of sides, each of which contains a number, the set of polyhedral game pieces comprising two 12-sided dice (prior-art rejection of claim 1).
Wirthlin may not explicitly teach the set of polyhedral game pieces comprising two 12-sided dice each with six numbers each occurring on two of the plurality of sides, respectively. However, see prior-art rejection of claim 1.
Wirthlin may not explicitly teach wherein the polyhedral game pieces are configured to eliminate occurrences of level one fact families when rolled. However, see prior-art rejection of claim 1.
Wirthlin may not explicitly teach the set of game pieces comprising multiple sets of 12-sided dice pairs. However, Wirthlin does teach a pair of twelve-sided dice (twelve-sided dice 40, FIG. 3) and that more than two dice can be used (¶17). It would have been within the purview of one of ordinary skill in the art before the effective filing date to include more than one pair of twelve-sided dice as an obvious design choice by simple duplication of a known element.
As Wirthlin may not explicitly teach multiple dice pairs, Wirthlin also may not explicitly teach wherein each of the dice pairs is configured differently. However, this limitation is being construed to mean that each pair of dice does not have a set of numbers on its faces that is identical to the set of numbers on the faces of any other dice pair. This is directed to printed matter, and it is not being given patentable weight. Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (numbers) and the product (game pieces) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. The numbers on the game pieces do not change the function of the game pieces; they are tantamount to instructions for using the game pieces. 
Further, Butler teaches a pair of dice “configured differently” from one another: first die 24 has numbers two through seven thereon, and second die 26 has numbers four through nine thereon (col. 3, ll. 57-59). So, even if this limitation were given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date to select any numbers (different or not) for the various faces of the game pieces in order to yield the predictable results of encouraging practicing addition, subtraction, or multiplication operations with the selected numbers, and the games of Wirthlin can be played using these modified dice. See also the prior art rejection of claim 1.
Regarding claim 19 (Currently amended), Wirthlin teaches a set of polyhedral game pieces suited for reinforcing certain mathematical operations, the polyhedral game pieces each comprising a plurality of sides, 132762836each of which contains a number (see prior art rejection of claim 1). 
Wirthlin may not explicitly teach wherein first certain specific numbers are excluded from the polyhedral game pieces to thereby reduce or eliminate occurrences of level one fact families when rolled, wherein the first certain specific numbers consist of numbers 1, 2 and 5 such that the plurality of sides include at least one occurrence of numbers 3, 4, 6, 7, 8 and 9, and wherein a functional relationship exists between the polyhedral game pieces and the numbers on the plurality of sides defining a probability of a particular number result when rolled. However, this limitation is directed to nonfunctional descriptive material, i.e., printed matter, and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (numbers) and the product (game piece) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. The numbers on the game pieces do not change the function of the game pieces; they are tantamount to instructions for using the game pieces. 
Examiner highlights that the limitation “wherein a relationship exists between the polyhedral game pieces and the numbers on the plurality of sides defining a probability of a particular number result when rolled” is an inherent property of polyhedral game pieces, and this relationship is NOT FUNCTIONAL. It must be emphasized that NO art whatsoever can teach that this relationship is functional UNLESS the printed matter itself is what affects the probability by having certain faces more likely to be rolled (e.g., the pips that indicate the number are what weights the polyhedral game pieces).
Furthermore, Butler teaches using dice with “non-standard” numbers (first die 24 has numbers two through seven thereon, and second die 26 has numbers four through nine thereon, col. 3, ll. 57-59) to generate numbers that are used in a math game designed to encourage practicing addition, subtraction, or multiplication
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (col. 3, ll. 57-63). So, for example, fact families involving the numbers 1 and 10 (identified by Applicant as being elements of so-called “level one fact families,” claim 3) are excluded. Therefore, even if this limitation were given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date to select any numbers for the various faces of the game pieces in order to yield the predictable results of encouraging practicing addition, subtraction, or multiplication operations with the selected numbers, and the games of Wirthlin can be played using these modified dice. See also the prior art rejections of claims 1-7.
Regarding claim 20 (Previously presented), Wirthlin may not explicitly teach wherein second certain specific numbers, different from the first certain specific numbers, are limited to thereby deemphasize occurrences of level two fact families when rolled. However, this limitation is directed to nonfunctional descriptive material, i.e., printed matter, and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (numbers) and the product (game piece) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. The numbers on the game pieces do not change the function of the game pieces; they are tantamount to instructions for using the game pieces.
Furthermore, Butler teaches using dice with “non-standard” numbers (first die 24 has numbers two through seven thereon, and second die 26 has numbers four through nine thereon, col. 3, ll. 57-59) to generate numbers that are used in a math game designed to encourage practicing addition, subtraction, or multiplication
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (col. 3, ll. 57-63). The fact families involving the numbers 3 and 9 (identified by Applicant as being elements of so-called “level two fact families,” claim 4) are deemphasized (there is only one instance each of the numbers 3 and 9 compared to two instances of the numbers 4, 5, 6, and 7). In other words, distributing indicia over the faces of each die in accordance with a desired probability or arbitrarily adopted as being proper for a game according to its rules has long been known, and increasing/decreasing the probability that certain numbers will be rolled by including more/fewer faces with that indicium has long been known. So even if this limitation were given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date to select any numbers for the various faces of the game pieces in order to yield the predictable results of encouraging practicing addition, subtraction, or multiplication operations with the selected numbers, and the games of Wirthlin can be played using these modified dice. See also the prior art rejection of claim 1.
Regarding claim 21 (Currently amended), Wirthlin teaches a set of polyhedral game pieces suited for reinforcing certain mathematical operations (see prior art rejection of claim 1), the polyhedral game pieces each comprising twelve of sides (e.g., two twelve-sided dice 40, FIG. 3), 132762836each of which contains a number (FIG. 3). 
Wirthlin may not explicitly teach wherein the numbers are selected such that the polyhedral game pieces are configured to eliminate occurrences of level one fact families when rolled and to eliminate or deemphasize level two fact families when rolled, and wherein at least one number on one of the twelve sides is repeated on another one of the twelve sides, and wherein a functional relationship exists between the polyhedral game pieces and the numbers [on] the plurality of sides defining a probability of a particular number result when rolled. However, see prior-art rejections of claims 1 and 2.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wirthlin in view of Larson and Butler as applied to claim 13 above, and further in view of U.S. Patent No. 7,862,337, Panicali (“Panicali”).
Regarding claim 14 (Previously presented), Wirthlin may not explicitly teach wherein each of the dice pairs is color coded. However, Panicali teaches a pair of addition dice that is colored differently from a subtraction die (at least two numbered dice of a first color, one numbered die of a second color, col. 1, ll. 53-55). It would have been obvious to one of ordinary skill in the art before the effective filing date to color code the dice in order to yield the predictable results of being able to readily identify different sets of dice (e.g., pairs) by color.
Claims 15-17 are canceled.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wirthlin in view of Larson and Butler as applied to claim 1 above, and further in view of U.S. Patent No. 3,198,523, Stimson (“Stimson”).
Regarding claim 22 (New), Wirthlin may not explicitly teach wherein a size of the plurality of sides of the polyhedral game pieces or polyhedral weighting is varied to avoid or reduce the occurrences of level two fact families when rolled. However, Stimson teaches weighted dice (Title) in which a lead ball in one half of the die increases the probability of one of the faces of the unweighted side being rolled (col. 1, l. 64 – col. 2, l. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to put any less-desired numbers (e.g., numbers involved in level-two fact families such as 3 or 9, claim 4) on the faces of the weighted side in order to yield the predictable results of reducing the occurrences of those numbers. 	

Response to Arguments
The Applicant’s arguments filed in the RCE have been fully considered, but they are not persuasive.
In the RCE, Applicant argues in substance that:
(1) The device according to the claimed invention defines mathematical relationships (more like Gulack) in contrast with the dice in Marco Guldenaar which merely convey information;
2) The dice in the claimed configuration provide a particular probability of showing a particular number to effect a particular mathematical relationship, so the numbers on the dice are in a functional relationship with the dice, i.e., the arrangement of numbers on the faces of each die are needed to manifest the mathematical relationships achieved by rolling the dice;
3) In a situation where all of the numbers are printed on only one side or where a die has several blank sides with multiple numbers on other sides, the numbers are arbitrary and not functionally related to the dice, whereas in the present arrangement, there is a direct functional relationship between the dice and the numbers printed thereon; and
4) Claim 22 defines a more specific structural manifestation of the functional relationship between the numbers and the game pieces.
In response to Applicant’s argument (1), Examiner disagrees. The game pieces of the claimed invention merely convey information like the dice in Marco Guldenaar. The dice of the claimed invention do not define mathematical relationships; they merely convey numbers to be used in a mathematical calculation. These numbers could just as easily be written on pieces of paper and pulled out of a hat, with more desirable numbers occurring in higher numbers. 
In response to the Applicant’s argument (2), Examiner disagrees. The claimed game pieces may have a particular probability of showing a particular number, but this does NOT satisfy or result in any mathematical relationship. NO mathematical relationships are satisfied or created by rolling the dice. Rolling the dice is simply one of many ways to select numbers to be used in a mathematical calculation. 
In response to the Applicant’s argument (3), Examiner notes that simply stating that a functional relationship exists does not make it so. The way to determine whether there is a functional relationship is very clear. Per the MPEP §2111.05, USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).
1. The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). 
Claim 1 (and therefore its dependent claims) recites “wherein the polyhedral game pieces are configured to eliminate occurrences of level one fact families when rolled.” The Original Disclosure states that “the polyhedral game pieces may be configured to eliminate occurrences of the level one fact families when rolled by excluding numbers 1, 2, and 10” (¶12). The Original Disclosure goes on to disclose that “the polyhedral game pieces may be configured to eliminate occurrences of the level one fact families when rolled by excluding numbers 1, 2, 5, and 10” (¶12). Therefore, in light of the specification, the polyhedral game pieces are configured to eliminate occurrences of level one fact families when rolled by excluding certain numbers from appearing on the faces of the dice, i.e., adjusting the printed matter. In other words, claim 1 requires the set of polyhedral game pieces to include two twelve-sided dice containing (i.e., “having”) a number on each side, the number on each side of each die being one of six selected numbers which occur on two sides each, the numbers not including certain numbers such as 1, 2, 5, and/or 10.
Here, as evidenced by how the level-one fact families are eliminated, it is clear that the specific numbers appearing on the faces are printed matter. Claims 13 and 19 (and their dependent claims) and claim 21 also recite similar printed matter limitations; the same analysis applies to them as well.
2. "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268 (emphasis added). To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969).
A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405.
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Here, the numbers do not perform some function with respect to the dice, and the dice do not perform some function with respect to the numbers. The dice merely serve as a support for the numbers. In the instant case, each claim as a whole is directed towards conveying a meaning to a human reader (identifying numbers to be used in a mathematical operation) independent of the supporting product. The printed matter and the dice do not depend on each other. The numbers do not change the function of the physical substrate, i.e., the two twelve-sided dice of the set of polyhedral game pieces. They are still twelve-sided dice. Applicant argues that the printed matter on the dice when rolled performs the function of providing the numbers to be used in a calculation. However, this is the same situation as in Bryan; that function does not pertain to the structure of the dice. That function is drawn to a method of using the device to perform mathematical calculations.
3. Once a functional relationship between the product and associated printed matter is found, the investigation shifts to the determination of whether the relationship is new and nonobvious. For example, a claim to a color-coded indicia on a container in which the color indicates the expiration date of the container may give rise to a functional relationship. The claim may, however, be anticipated by prior art that reads on the claimed invention, or by a combination of prior art that teaches the claimed invention.
In the instant case, the question of whether the functional relationship is new and unobvious is not even reached as there is no functional relationship between the dice and the numbers thereon. Furthermore, even if a functional relationship were found between the dice and the numbers thereon, the claimed invention is rendered obvious by the cited combination set forth in the rejections above.
Ex parte Gwinn (discussed above) is of particular relevance to the instant claims as the invention in Gwinn was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice, and the claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure.
In the instant claims, all of the structural features of the claimed invention (a set of polyhedral game pieces) are known. If there were a distinction over the prior art, it would lie in (1) the significance of the printed matter, i.e., the intelligence conveyed to the mind of a user in accordance with the rules set forth (i.e., how the dice are to be used in mathematical calculations); or (2) in the statements of function and use contained in the claims. The printed matter here does not patentably distinguish over the prior art because there is no new and unobvious functional relationship between the game pieces and the numbers thereon. The game pieces function in the usual way, that is, they are rolled and what appears on the top faces is used in a prescribed way (here, in a mathematical calculation). As discussed in the above rejections, Wirthlin and Butler both teach rolling dice and using the numbers appearing on the top faces in a mathematical calculation. Further, Butler inherently teaches eliminating certain calculations by not including the numbers used in those calculations and emphasizing certain calculations by including certain numbers on more than one face (put another way, de-emphasizing certain calculations by including fewer instances of the numbers used in those calculations). In other words, distributing indicia over the faces of each die in accordance with a desired probability or arbitrarily adopting them as being proper for a game according to its rules has long been known, and increasing the probability that certain numbers will be rolled by including more than one face with that indicium has long been known. So, while the cited prior art may not explicitly teach dice with the exact numbers recited in the claims on its faces, the exact numbers are not in a new and unobvious functional relationship with the game pieces on which they appear. Dice with numbers on the faces are well known. Further still, selecting those exact numbers would have been within the purview of one of ordinary skill as a matter of design choice. See above rejections (“it would have been obvious to select any numbers for the various faces of the game pieces in order to yield the predictable results of encouraging practicing addition, subtraction, or multiplication operations with the selected numbers (i.e., guaranteeing that only the numbers selected for the faces can be rolled and therefore involved in the calculations)”).
Further, the Patent Trial and Appeal Board (“the Board”) issued a decision on January 7, 2022 (“the Decision”), in which it affirmed the Examiner’s rejections of claims 1-14 and 18-21 under 35 U.S.C. 103.
The Board likened the instant claims to those of In re Marco Guldenaar Holding B.V.,911 F.3d 1157 (Fed. Cir. 2018), stating that:

In Marco Guldenaar, the Federal Circuit determined that “the printed indicia on each die are not functionally related to the substrate of the dice,” because “the markings on each of Appellant’s dice do not cause the die itself to become a manufacture with new functionality.” Id. The Federal Circuit contrasted the Marco Guldenaar dice markings with indicia determined to have a functional relationship to corresponding substrates, in In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983) and In re Miller, 418 F.2d 1392 (CCPA 1969). Id. Gulack involved claims that “require a particular sequence of digits to be displayed on the outside surface of a band.” Gulack, 703 F.2d at 1386. The disposition of the particular numerical sequence on an “endless” substrate made it possible to use the device “to perform magic tricks,” based upon certain mathematical relationships among the sequence of numbers, “or to display various aspects of number theory.” Id. at 1383. Thus, the numbers bore a functional relationship to the substrate, because “the digits exploit the endless nature of the band.” Id. at 1387 (pp. 5-6 of the Decision). 



The Board concluded that “unlike the circumstances in Gulack (where the claimed arrangement of numbers on a looping band was needed to manifest certain mathematical relationships among them) . . . , the Appellant does not sufficiently demonstrate that the attributes of the recited numbers in the claims of this Appeal (i.e., including or excluding various “fact families” denoting levels of arithmetic difficulty) are functionally related to the supporting substrate (the dice). (p. 6 of the Decision). 
Further, Examiner notes that Applicant’s examples (see p. 6 of the RCE) are not analogous. The prior art teaches numbers distributed across the faces, that is, there is one number per face. The only difference between the prior art and the claimed invention is the content of the printed matter, i.e., the specific numbers, not whether there is printed matter or not. And again, even if given patentable weight, the specific numbers are rendered obvious.
 Further, in a situation where all of the numbers are printed on only one side or where a die has several blank sides with multiple numbers on other sides, there is still the same probability that a given face will be rolled. That is the point: the printed matter here does not change the function of the game pieces, i.e., the numbers on the faces have no bearing whatsoever on which face will be rolled. It is merely a way of conveying information to the user, specifically, providing them with numbers to use in a calculation. Further, what the numbers are used for does not put the numbers in a functional relationship with the game pieces. It’s an intended use and is irrelevant to the question of patentability of an apparatus claim when the cited art is capable of this use. The faces can have a lot of printed matter or none. The way the game pieces work does not change; the numbers have nothing to do with the behavior of the game pieces. One example of printed matter that is in a functional relationship with the dice would be if the pips that indicate the number on the face are modified to provide weighting to increase the probability of rolling a certain face. The printed matter (i.e., the number-indicating pips) actually change the way the dice function, i.e., it affects which face will be rolled. Another example would be if the numbers were printed in glow-in-the-dark ink because the numbers would impart a new functionality to the dice, that is, the dice would function as a light source. 
In response to the Applicant’s argument (4), Examiner disagrees. Claim 22 does not require that the printed matter is how the weighting is applied (e.g., weight is added via the number-indicating pips). Weighted polyhedral game pieces for which the weighting is not applied via the printed matter will function the same regardless of which numbers are on its faces. The numbers do not change the function of the game piece; it is still a weighted game piece which is known in the art as set forth above. Contrast this with weighted dice that are weighted via the printed matter – what printed matter is there does affect the probability of that face being rolled. The difference here is that the Applicant decides which face has which number in order to produce a desired result (e.g., reduce the occurrences of certain fact families). If the numbers are rearranged, it does NOT change how the game pieces function, though it may produce an undesired result. Again, this speaks to intended use, not a functional relationship between the printed matter and the substrate.
The dice are rolled and the information conveyed is noted/used in some way as is the convention with dice. Furthermore, the prior art suggests the printed matter, so even if it were given patentable weight, the prior art renders it obvious and therefore unpatentable. Applicant has failed to argue against the teachings of the prior-art combination, so this action is fully responsive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Fair Dice,” Loki3, https://web.archive.org/web/20110214134149/http://loki3.com/poly/fair-dice.html, February 14, 2011, p. 5.